TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 12, 2016



                                     NO. 03-15-00557-CV


                                 William Gonzalez, Appellant

                                                  v.

                              Priscilla Irene Castanuela, Appellee




   APPEAL FROM THE 452ND DISTRICT COURT OF MCCULLOCH COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




Having reviewed the record, the Court holds that William Gonzalez has not prosecuted his

appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. The appellant shall pay all costs relating to this

appeal, both in this Court and the court below.